Roberts, J.,
dissenting. I am unable to agree with the conclusion reached by the majority in the instant cause. The issue with which this court is confronted does not involve, in my opinion, the question whether an appellant, when prosecuting an appeal for a trial de novo in the superior court from Conviction on a criminal complaint in the district court, must be arraigned in the superior court prior to trial thereon.
On the contrary, I think that the real issue, which petitioner avoids rather adroitly in her brief, is whether the superior court has inherent power to issue its process for the purpose of apprehending the accused where it has jurisdiction both over the person of the appellant and the subject matter of the criminal complaint. I hold that such power inheres in the superior court and that in all the circumstances it was not an abuse of the court’s discretion to' cause its process to issue in an exercise thereof.
It is clear from the record that the superior court, having-jurisdiction over the appellant in the criminal appeal, requested counsel for the appellant to give assurance that she would appear in court to prosecute her appeal. It is equally clear from the record that counsel for the petitioner declined to give the court such assurance. I am persuaded, *186therefore, that the court, in a proper exercise of its inherent power, issued process for the apprehension of the petitioner. For this reason I would quash the petition for certiorari as having been improvidently issued.
J. Joseph Nugent, Attorney General, Corinne P. Grande, Special Counsel, for State.
Aram K. Berberian, for defendant.